Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  162280 & (16)                                                                                            David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 162280
                                                                     COA: 355276
                                                                     Washtenaw CC: 15-000590-FC
  DERRYL WADE SHELTON,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the November 6, 2020 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the October 28, 2020 order of the Washtenaw Circuit Court that denied the
  defendant’s emergency motion to reinstate bond. The trial court abused its discretion by
  failing to give adequate consideration to Administrative Order No. 2020-1 (issued March
  15, 2020), which directs courts to consider the public health factors arising out of the
  present public health emergency to mitigate the spread of COVID-19. The record does not
  support the trial court’s determination that the defendant is likely to fail to appear for future
  proceedings; nor does it establish that he poses a danger to the public if granted pretrial
  release. We REMAND this case to the Washtenaw Circuit Court for further proceedings
  not inconsistent with this order.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2020
          t1216
                                                                                Clerk